        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Todd J. Mortier, as Member Representative             File No. 19-cv-3140 (ECT/DTS)
of the former Members of Caisson
Interventional, LLC,

             Plaintiff,

v.                                                       OPINION AND ORDER

LivaNova USA, Inc.,

             Defendant.


Elizabeth A. Patton, Fox Rothschild LLP, Minneapolis, MN; R. James Kravitz, Fox
Rothschild LLP, Lawrenceville, NJ; and Dennis B. Johnson, Chestnut Cambronne PA,
Minneapolis, MN, for Plaintiff Todd J. Mortier, as Member Representative of the former
Members of Caisson Interventional, LLC.

Isaac B. Hall and CB Baga, Faegre Drinker Biddle & Reath LLP, Minneapolis, MN; and
Heather Carson Perkins, Faegre Drinker Biddle & Reath LLP, Denver, CO, for Defendant
LivaNova USA, Inc.


       Plaintiff Todd J. Mortier co-founded Caisson Interventional, LLC, to develop a

minimally invasive medical device to treat mitral valve disease, a heart condition.

Defendant LivaNova USA, Inc., is the United States subsidiary of a global medical device

company that invested in and later acquired Caisson. In this case, Mortier, on behalf of

former members and option holders of Caisson (Mortier is a former member), alleges that

LivaNova breached its obligations under the acquisition agreement. LivaNova contends

that Mortier does not have contractual or other legal authority to pursue claims against it

on behalf of others and has moved for judgment on the pleadings against these claims under
         CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 2 of 22




Federal Rule of Civil Procedure 12(c). Alternatively, LivaNova seeks an order requiring

those whom Mortier purports to represent to be substituted as parties in this case under

Federal Rule of Civil Procedure 17. LivaNova’s motion will be denied because Mortier is

a real party in interest in this action.

                                              I1

       In early 2011, Mortier and Cyril J. Schweich, Jr., developed an idea for a minimally

invasive transvascular/transvenous mitral valve replacement (“TMVR”) system that could

be used to treat mitral valve regurgitation, a form of mitral valve disease (a heart condition)

that affects millions of people. Compl. ¶¶ 1–2, 21–30 [ECF No. 1-1]. Later that year, they

presented their idea and business plan to LivaNova.2 Id. ¶¶ 2, 31–32. By early 2012,

Mortier and Schweich created a design concept and filed a provisional patent application.

Id. ¶¶ 33–34. On May 25, 2012, after further discussions, LivaNova sent Mortier and

Schweich a term sheet for the creation of a new company to develop the TMVR concept,


1
       In describing the relevant facts and resolving LivaNova’s motion for judgment on
the pleadings, all factual allegations in the complaint are accepted as true, and all
reasonable inferences are drawn in Mortier’s favor. Ashley Cnty. v. Pfizer, Inc., 552 F.3d
659, 663, 665 (8th Cir. 2009).
2
       Mortier and Schweich actually met with LivaNova’s predecessor, Sorin Group, a
company based in Milan, Italy, that had a United States subsidiary called Sorin Group
USA, Inc. See Compl. ¶ 31. In 2015, Sorin Group combined with a company called
Cyberonics, Inc. to form LivaNova PLC. Id. ¶ 12. Sorin Group USA remained a wholly
owned subsidiary of LivaNova PLC and eventually changed its name to LivaNova Holding
USA, Inc., on June 30, 2017. Id. ¶¶ 13–14. Effective July 1, 2019, LivaNova Holding
USA merged into another subsidiary—Defendant LivaNova USA. Id. ¶ 15. For efficiency
and clarity, the Parties use only “LivaNova” when describing the facts of the case but intend
for “LivaNova” to include Sorin Group, Sorin Group USA, LivaNova PLC, and LivaNova
Holding USA. See id. ¶ 31; Def.’s Mem. in Supp. at 3 n.1 [ECF No. 28]. That convention
will be followed here.

                                              2
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 3 of 22




which included “significant investment” by LivaNova and an option for LivaNova to buy

the company, contingent on the satisfaction of agreed-upon benchmarks. Id. ¶¶ 35–36. On

July 4, 2012, Mortier, Schweich, and LivaNova signed the term sheet. Id. ¶ 37.

       On September 14, 2012, LivaNova and the new company, Caisson Interventional,

entered into an agreement whereby LivaNova agreed to invest and loan a total of

approximately $26 million to Caisson for development of the TMVR system. Id. ¶¶ 39–

40. On the same day, LivaNova, Caisson, Mortier, and Schweich also entered into an

agreement that provided LivaNova with the option to acquire Caisson for $90 million upon

Caisson’s achievement of a CE Mark for the TMVR system.3 Id. ¶ 41. Over the next four

years, Caisson met a number of milestones, and LivaNova provided funds in accordance

with the parties’ agreement. Id. ¶¶ 46–52.

       On September 15, 2016, representatives from Caisson and LivaNova met to discuss

LivaNova’s early acquisition of Caisson. Id. ¶ 53. On May 2, 2017, LivaNova entered

into an amended and restated option agreement with Caisson and its members. Id. ¶¶ 56,

58. That same day, LivaNova exercised its option to purchase all of Caisson’s outstanding

equity interests “with the stated goal of becoming the first company to bring to market, and




3
       The CE Mark signifies that products sold in the European Economic Area “have
been assessed to meet high safety, health, and environmental protection requirements.” CE
Marking,     European      Commission,        https://ec.europa.eu/growth/single-market/ce-
marking_en (last visited June 14, 2021). “By affixing the CE marking to a product, a
manufacturer declares that the product meets all the legal requirements for CE marking[.]”
Id.


                                             3
          CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 4 of 22




make available to patients,” the TMVR system.4 Id. ¶¶ 4, 57, 59, 61; Def.’s Mem. in Supp.,

Ex. A [ECF No. 30-1] (“Unit Purchase Agreement”). LivaNova “committed to complete

product development and clinical trials of the TMVR system and to obtain regulatory

approvals and commercialization so it could be made available to patients.” Compl. ¶ 4.

Pursuant to the Unit Purchase Agreement, Caisson’s members transferred and sold all of

their units in Caisson to LivaNova and all option holders received a cash payment for their

options, which were fully vested and terminated. Id. ¶ 60. At the time of its acquisition,

Caisson had four members other than LivaNova—Mortier, Schweich, Andrew Forsberg,

and Edward Anderson—and forty option holders. Id. ¶¶ 10, 62; Unit Purchase Agreement,

Ex. A.

         Of central importance here, the Unit Purchase Agreement appointed Mortier the

Member Representative and delineated the scope of that appointment:

               Section 9.1 Appointment of the Member Representative. Each
               of the Members hereby irrevocably appoints the Member
               Representative as its, his or her true and lawful attorney-in-fact
               and agent, with full power of substitution or re-substitution, to
               act solely and exclusively on behalf of such Member with
               respect to the transactions contemplated by this Agreement and
               the Escrow Agreement in accordance with the terms and
               provisions hereof, and to act on behalf of such Member in any
               litigation or arbitration involving any of this Agreement or the
               Escrow Agreement, to do or refrain from doing all such further
               acts and things, and to execute all such documents as the

4
        It was Sorin Group USA, not LivaNova, that was party to the Unit Purchase
Agreement (and earlier agreements) at the time it was made. Unit Purchase Agreement at
1. Section 11.3 of the Unit Purchase Agreement provides that its terms and conditions
“shall inure to the benefit of and be binding upon the respective successors and assigns of
the Parties.” In the complaint, Mortier alleges that LivaNova is a successor of Sorin Group
USA and therefore bound by the Unit Purchase Agreement (and LivaNova does not dispute
this allegation). Compl. ¶ 81; see supra note 2.

                                               4
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 5 of 22




              Member Representative shall deem necessary or appropriate in
              connection with the transactions contemplated hereby,
              including the power:
              ...
              (b)     to act for such Member with regard to matters pertaining
              to indemnification referred to in this Agreement, including the
              power to compromise any indemnity claim on behalf of such
              Member, and otherwise to transact matters of litigation related
              to this Agreement;
              ...
              (f)     to engage counsel, and to rely on the advice of such
              counsel in carrying out the Member Representative’s duties
              hereunder;

              (g)    to do or refrain from doing any further act or deed on
              behalf of such Member that the Member Representative deems
              necessary or appropriate in his sole discretion relating to the
              subject matter of this Agreement as fully and completely as
              such Member could do if personally present; and

              (h)    to receive service of process in connection with any
              claims under this Agreement.

Unit Purchase Agreement § 9.1 and at 1; see Compl. ¶ 63. The Unit Purchase Agreement

further provided that “[t]he appointment of the Member Representative shall be deemed

coupled with an interest and shall be irrevocable, and the Purchaser and any other Person

may conclusively and absolutely rely, without inquiry, upon any action of the Member

Representative in all matters referred to herein.” Unit Purchase Agreement § 9.1; see id.

§ 9.4 (“The Purchaser shall be entitled to rely, and shall be fully protected in relying, upon

any statements furnished to it by, and the actions of, the Member Representative.”).

Mortier signed the Unit Purchase Agreement as both a “Member” and the “Member

Representative.” Id. at 39, 41.




                                              5
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 6 of 22




       Pursuant to the Unit Purchase Agreement, each option holder entered into a letter

agreement with LivaNova regarding the termination of their compensatory unit options.

Compl. ¶ 65. Those agreements likewise appointed Mortier to represent the option holders:

              3. Under the terms of the Purchase Agreement, each of the
              Members will irrevocably appoint Todd Mortier as his true and
              lawful attorney-in-fact and agent to act solely and exclusively
              on behalf of such Member with respect to the Transaction, the
              Purchase Agreement and the Escrow Agreement to be entered
              into in connection with the Purchase Agreement in accordance
              with the terms and provisions of the Purchase Agreement, and
              to act on behalf of such Member in any litigation or arbitration
              involving any of the Purchase Agreement or the Escrow
              Agreement, to do or refrain from doing all such further acts and
              things, and to execute all such documents as the Member
              Representative shall deem necessary or appropriate in
              connection with the transactions contemplated thereby. You
              hereby acknowledge and approve the appointment of Todd
              Mortier, as the Member Representative, as your lawful
              attorney-in-fact and agent on the same terms and to the same
              extent as the Member Representative is appointed by the
              Members pursuant to the terms of the Purchase Agreement.
              You also agree to indemnify the Member Representative on the
              same terms and to the same extent as agreed to by the Members
              under Section 9.2 of the Purchase Agreement.

Def.’s Mem. in Supp., Ex. B [ECF Nos. 31–31-1]. A majority of the option holders also

were employees of Caisson and entered into separate retention agreements with LivaNova

that provided for the distribution of retention payments. Compl. ¶¶ 66, 74.

       Under the Unit Purchase Agreement, LivaNova agreed to pay a total purchase price

of $72 million. Id. ¶ 67. The Parties also agreed to an employee retention pool of $18

million. Id. Article III of the Unit Purchase Agreement laid out the initial payments to be

made by LivaNova to Caisson’s members and option holders as well as a schedule of

payments to be made following the acquisition, some of which were contingent upon the


                                             6
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 7 of 22




occurrence of future events, including CE Mark achievement, premarket approval of the

TMVR system from the FDA, and commercial sales of the TMVR system. Id. ¶¶ 68–72;

see Unit Purchase Agreement §§ 3.1, 3.2. LivaNova met its initial and 12-month payment

obligations, which totaled $32.4 million (or 45%) of the purchase price, but it has not made

any other payments to Caisson’s former members and option holders. Compl. ¶¶ 68–73.

The employee retention agreements provided for a similar schedule of four payments, the

last three of which required the employee to remain employed. Id. ¶ 76. LivaNova made

only the first two retention payments, which totaled $8.1 million. Id. ¶ 77.

       In 2018, LivaNova began significantly reducing its budget for the development and

clinical evaluation of the TMVR system. Id. ¶¶ 5, 84–86. By early 2019, LivaNova had

“cease[d] efforts to obtain regulatory approval and commercialization of the TMVR

system” and instead focused its efforts on selling the technology to third parties. Id. ¶¶ 5,

87, 95. These actions resulted in indefinite extensions of the timelines for the payment-

triggering events established in the Unit Purchase Agreement. Id. ¶¶ 84, 88–90. LivaNova

also terminated several individuals assigned to the development of the TMVR system,

including Mortier and Schweich. Id. ¶¶ 91–94. Mortier’s and Schweich’s severance

agreements contained a waiver and release of claims, but claims arising from any right to

payment under the Unit Purchase Agreement were specifically exempted. Def.’s Mem. in

Supp., Ex. D § D [ECF No. 33]; Ex. E § D [ECF No. 33-1]. On October 21, 2019, Mortier’s

counsel sent a letter to LivaNova’s Director of Corporate Legal Affairs demanding

LivaNova’s compliance with its obligations under Section 4.3 of the Unit Purchase

Agreement, but LivaNova declined those demands. Compl. ¶¶ 103–04. On November 20,


                                             7
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 8 of 22




2019, LivaNova announced its intent to end the TMVR program and terminated all

remaining Caisson employees. Id. ¶¶ 6, 96–97.

      On November 25, 2019, Mortier brought this case against LivaNova in Hennepin

County District Court on behalf of himself and all persons who were members, option

holders, and employees of Caisson at the time of its acquisition in May 2017.5 Id. ¶ 9. In

the complaint, Mortier alleges that LivaNova did not “honor its legal commitment to pursue

product development, clinical trials, and regulatory approvals” for the mitral valve

replacement therapy it acquired from Caisson and acted in bad faith by dissolving its

TMVR program before the contingencies to its remaining payments under the Unit

Purchase Agreement occurred. Compl. ¶¶ 1, 7, 79; see Unit Purchase Agreement §§ 3.1,

3.2, 4.3. Mortier asserts claims for breach of contract, Compl. ¶¶ 107–20, breach of the

covenant of good faith and fair dealing, id. ¶¶ 121–32, and, alternatively, unjust

enrichment, id. ¶¶ 133–39. LivaNova subsequently removed the action to federal district

court. Notice of Removal [ECF No. 1].6

                                            II

      There is subject-matter jurisdiction over this action pursuant to 28 U.S.C § 1332(a).

The Parties are of diverse citizenship. Mortier is a citizen of Minnesota. Compl. ¶ 9;

Notice of Removal ¶ 3(b)(1). LivaNova USA is a Delaware corporation with its principal


5
      In addition to being Member Representative, Mortier is a former member of
Caisson. See Unit Purchase Agreement at 1, Ex. A; Def.’s Mem. in Supp. at 1–2.
6
       On February 12, 2021, the Parties entered into a stipulation in which Mortier agreed
to forgo claims on behalf of former Caisson employees for relief pertaining to retention
payments. Stipulation [ECF No. 25]; Pl.’s Mem. in Opp’n at 4 n.3 [ECF No. 35].

                                            8
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 9 of 22




place of business in Houston, Texas. Compl. ¶ 16; Notice of Removal ¶ 3(b)(2). The

amount in controversy exceeds $75,000. See Compl. at 24; Notice of Removal ¶ 3(a).

       Neither Mortier nor LivaNova argues that the citizenship of represented persons

matters in determining the presence of complete diversity (or that, if it did, there would not

be complete diversity), and this appears to be correct. “The general rule is that the

citizenship of the real party in interest is determinative in deciding whether diversity

jurisdiction exists.” 6A Mary Kay Kane, Federal Practice and Procedure § 1556 (3d ed.

Apr. 2021 Update). “Normally, a representative may rely upon his citizenship, rather than

the citizenship of the party he represents, when he asserts federal jurisdiction based upon

diversity of citizenship.” Gross v. Hougland, 712 F.2d 1034, 1037 (6th Cir. 1983) (holding

that a fiduciary “may rely upon his citizenship if he can establish that he is the real party

in interest by demonstrating that the law of the appointing authority permits him to sue in

his own name, without joining any of the persons that he represents”); see Corfield v.

Dallas Glen Hills LP, 355 F.3d 853, 865 n.10 (5th Cir. 2003) (“The ‘real party to the

controversy’ test does not require a federal court to consider the citizenship of non-parties

who have an interest in the litigation or might be affected by the judgment. [It] requires

consideration of the citizenship of non-parties when a party already before the court is

found to be a non-stake holder/agent suing only on behalf of another.”). So, if Mortier is

a real party in interest and has proper authority to proceed on behalf of the persons he seeks

to represent—and as will be discussed shortly, he is and does—then only Mortier’s

citizenship is relevant to determining the existence of diversity jurisdiction.




                                              9
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 10 of 22




                                               III

       “Judgment on the pleadings is appropriate where no material issue of fact remains

to be resolved and the movant is entitled to judgment as a matter of law.” Lansing v. Wells

Fargo Bank, N.A., 894 F.3d 967, 971 (8th Cir. 2018) (citation omitted). A motion for

judgment on the pleadings under Rule 12(c) is assessed under the same standard as a

motion to dismiss under Rule 12(b)(6). Ashley Cnty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th

Cir. 2009). In reviewing a motion to dismiss for failure to state a claim under Rule 12(b)(6),

a court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,

they must be sufficient to “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must “state

a claim to relief that is plausible on its face.” Id. at 570.7


7
        LivaNova filed six exhibits with its motion: the Unit Purchase Agreement, a
collection of compensatory unit option termination agreements, a collection of confidential
waiver and release of claim agreements signed by Caisson employees in connection with
their termination, waiver and release of claim agreements signed by Mortier and Schweich
in connection with their termination, and Mortier’s answers to LivaNova’s first set of
interrogatories. ECF Nos. 30–33-2. Considering “matters outside the pleadings” generally
transforms a Rule 12 motion into one for summary judgment, but not when the documents
are “necessarily embraced” by the pleadings. Zean v. Fairview Health Servs., 858 F.3d
520, 526 (8th Cir. 2017) (citations omitted). “In general, materials embraced by the
complaint include documents whose contents are alleged in a complaint and whose
authenticity no party questions, but which are not physically attached to the pleadings.” Id.
(internal quotation marks and citation omitted). Courts “additionally consider matters
incorporated by reference or integral to the claim, items subject to judicial notice, matters
of public record, orders, items appearing in the record of the case, and exhibits attached to
the complaint whose authenticity is unquestioned.” Id. (internal quotation marks and
citations omitted). The Unit Purchase Agreement and unit option termination agreements

                                               10
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 11 of 22




       In general, “[a]n action must be prosecuted in the name of the real party in interest.”

Fed. R. Civ. P. 17(a). The “modern function of the rule in its negative aspect is simply to

protect the defendant against a subsequent action by the party actually entitled to recover,

and to insure generally that the judgment will have its proper effect as res judicata.” Id.,

advisory committee’s note to 1966 amendment. The effect of the rule is that an action must

be brought by the person who “actually possess[es], under the substantive law, the right

sought to be enforced.” Curtis Lumber Co. v. Louisiana Pac. Corp., 618 F.3d 762, 771

(8th Cir. 2010) (citation omitted); 6A Mary Kay Kane, Federal Practice and Procedure

§ 1543 (3d ed. Apr. 2021 Update). “As this action is in federal court based on diversity of

citizenship, state law governs substantive law issues.” Paine v. Jefferson Nat’l Life Ins.

Co., 594 F.3d 989, 992 (8th Cir. 2010) (citation omitted); see also Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938); Fed. Ins. Co. v. Bear Indus., Inc., No. Civ. 03-251-SLR,

2004 WL 2434303, at *2 (D. Del. Oct. 6, 2004) (“Whether a party in a diversity suit is a

real party in interest is a matter of substantive state law, the issue being whether a party is

entitled to enforce a right under state law.”). Here, the Parties agree that Delaware law is

the substantive governing law. See Compl. ¶ 82; Unit Purchase Agreement § 11.4 (stating

that the agreement and any controversy arising out of or relating to it shall be governed by




are embraced by the complaint and properly may be considered. Though no party has
questioned their authenticity, the contents of the waiver and release claim agreements are
not embraced by the pleadings; however, it is not necessary to consider the waiver and
release agreements to resolve LivaNova’s motion.


                                              11
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 12 of 22




Delaware law); Def.’s Mem. in Supp. at 9 n.4 [ECF No. 28]; Pl.’s Mem. in Opp’n at 7 n.5

[ECF No. 35].8

                                             A

       LivaNova first argues that Mortier is not a real party in interest because Caisson’s

former members and option holders did not “assign” their claims to him. Def.’s Mem. in

Supp. at 8–9; see Def.’s Reply Mem. at 8–9 [ECF No. 39]. Mortier counters that an express

assignment of claims is not required for him to pursue claims on behalf of Caisson’s former

members and option holders and that, if it were, the Member Representative provisions of

the Unit Purchase Agreement and unit option termination agreements operate as an

assignment. Pl.’s Mem. in Opp’n at 8–15.9



8
        In his response memorandum, Mortier suggested that LivaNova had waived its real-
party-in-interest defense by not raising the issue with reasonable promptness. Pl.’s Mem.
in Opp’n at 6. It would not be appropriate to deny LivaNova’s motion on this basis.
Though LivaNova waited thirteen months after it filed its answer to bring this motion, it
raised Mortier’s lack of standing to pursue claims on behalf of persons other than himself
and the lack of assignment of claims of other members and option holders to Mortier as
affirmative defenses in its answer, ECF No. 9 at 40, and the circumstances of the delay
here are distinguishable from those in the authority cited by Mortier, see United
HealthCare Corp v. Am. Trade Ins. Co., 88 F.3d 563, 568–69 & n.3 (8th Cir. 1996)
(holding appellant-defendant had waived the issue of whether the plaintiff was a real party
in interest by not raising it until the pre-trial conference one week before trial and noting
there was no record of the defendant asserting a Rule 17(a) defense in his motion for
judgment on the pleadings or summary judgment motion).
9
       LivaNova notes that, in its discovery requests, it “asked Mortier to identify any
assignments he received to pursue the claims in this litigation on behalf of absent parties”
and avers he identified none. Def.’s Mem. in Supp. at 9 n.3. However, in his response to
LivaNova’s interrogatory, Mortier referred to Section 9.1 of the Unit Purchase Agreement
and the unit option termination agreements “appointing [him] as Member Representative,
attorney-in-fact, and agent, including in litigation involving the 2017 Purchase
Agreement.” Ex. F at 8–9 [ECF No. 33-2]; Pl.’s Mem. in Opp’n at 13 n.9.

                                             12
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 13 of 22




       An assignment of claims would undoubtedly be sufficient to allow Mortier to bring

suit, but it is not necessary. By its own terms, Rule 17 does not support LivaNova’s

argument. Rule 17 enumerates several specific instances in which a person may sue as the

real party in interest other than through an outright assignment of claims, including as an

executor, an administrator, or a trustee. Fed. R. Civ. P. 17 (a)(1). The list is intended to

be “illustrative” and non-exclusive, “carry[ing] no negative implication to the effect that

there are not other instances of recognition as the real party in interest of one whose

standing as such may be in doubt.” Id., advisory committee’s note to 1966 amendment.

       In support of its position that an assignment of claims is required for Mortier to sue

in his own name, LivaNova cites SolarReserve CSP Holdings, LLC v. Tonopah Solar

Energy, LLC, C.A. No. 2020-0064-JRS, 2020 WL 4251968 (Del. Ch. July 24, 2020). In

SolarReserve, the court recognized that, under Delaware law, where there has been a

complete assignment of claims, the assignor is not the real party in interest and the right to

maintain a lawsuit belongs to the assignee alone. Id. at *4–5. But SolarReserve does not

stand for the proposition that an assignment of claims is required under Delaware law to

sue as the real party in interest. LivaNova seizes upon the court’s broad statement that

some courts have recognized that “a grant of a mere power of attorney, short of an

assignment of a claim, does not change the real party in interest.” Id. at *5. But the

circumstances of the case are more nuanced. The plaintiff and its nonparty lender, an

unaffiliated third party, executed an agreement in which the plaintiff expressly assigned all

of its claims against the defendant arising from a business agreement to the lender, giving

the lender the sole right to prosecute its claims against the defendant and the sole


                                             13
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 14 of 22




entitlement to the proceeds of such claims. Id. at *1–3. The plaintiff then brought an action

for breach of contract against the defendant. Id. at *3. Relying on provisions in the

assignment of claims in which the plaintiff authorized its lender to act in its name as its

“attorney-in-fact,” the plaintiff argued that the lender merely possessed the right to enforce

the plaintiff’s rights in a lawsuit through a power of attorney. Id. at *5. The court rejected

this argument, reasoning that the plaintiff “ha[d] no rights . . . relevant to th[e] action”

because it completely assigned its claims. Id. SolarReserve establishes that a grant of a

power of attorney cannot overcome a valid and complete assignment of claims for purposes

of determining the real party in interest. LivaNova is correct that “the granting of a power-

of-attorney is not equivalent to an assignment of claims,” Def.’s Mem. in Supp. at 10, and

SolarReserve suggests that a grant of a power of attorney alone is not sufficient to make

the recipient the real party in interest, see infra Part B, but SolarReserve does not establish

that an assignment of claims is the exclusive means by which a party can be recognized as

the real party in interest.

                                              B

       Having rejected LivaNova’s contention that an express assignment of claims is

required, the next question is whether, under Delaware law, Mortier possesses contractual

authority to sue on behalf of Caisson’s former members and option holders. The source of

Mortier’s authority are the “Member Representative” provisions of the Unit Purchase

Agreement and unit option termination agreements. LivaNova argues that, although these

agreements authorize Mortier to be a single point of contact for Caisson’s former members

and option holders and to take a variety of actions, they do not allow Mortier to commence


                                              14
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 15 of 22




litigation to enforce the rights of Caisson’s former members and option holders. Def.’s

Mem. in Supp. at 11–12. Mortier counters that the plain language of the agreements

provides him with broad authority, including a substantive right to pursue claims on behalf

of those individuals, and that LivaNova reads a limitation on Mortier’s authority into the

agreements that does not exist. Pl.’s Mem. in Opp’n at 5–13.

       “Under Delaware law, the interpretation of contractual language . . . is a question of

law.” O’Brian v. Progressive N. Ins. Co., 785 A.2d 281, 286 (Del. 2001). Delaware courts

apply an “‘objective’ theory of contracts”; in other words, “a contract’s construction should

be that which would be understood by an objective, reasonable third party.” Osborn ex rel.

Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (citation omitted). Delaware law

requires the court to look first to the plain language of a contract to determine the parties’

intent. Sunline Com. Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 846 (Del.

2019). The court reads the contract “as a whole” and “give[s] each provision and term

effect, so as not to render any part of the contract mere surplusage.” Osborn, 991 A.2d at

1159. If the contract is “clear and unambiguous,” the court “will give effect to the plain-

meaning of the contract’s terms and provisions, without resort to extrinsic evidence.”

Sunline Com. Carriers, 206 A.3d at 846 (citation and internal quotation marks omitted).

“On the contrary, when [the court] may reasonably ascribe multiple and different

interpretations to a contract, [it] will find that the contract is ambiguous” and look to

extrinsic evidence to determine the parties’ intent. Osborn, 991 A.2d at 1160; Sunline

Com. Carriers, 206 A.3d at 847. “The parties’ steadfast disagreement over interpretation

will not, alone, render the contract ambiguous.” Osborn, 991 A.2d at 1160.


                                             15
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 16 of 22




       The plain language of the Unit Purchase Agreement unambiguously supports

Mortier’s reading. Under Section 9.1, Mortier’s authority and discretion are described in

broad terms. Each of Caisson’s now-former members “irrevocably” appointed Mortier as

his or her “true and lawful attorney-in-fact and agent, with full power of substitution or re-

substitution” to act on his or her behalf “in any litigation or arbitration” involving the Unit

Purchase Agreement and escrow agreement, “to do or refrain from doing all such further

acts and things, and to execute all such documents as [Mortier] shall deem necessary and

appropriate in connection with the transactions contemplated . . . .”          Unit Purchase

Agreement § 9.1 (emphasis added). The Unit Purchase Agreement specifically gives

Mortier the authority “to transact matters of litigation related to this Agreement,” to engage

and rely on counsel, and “to do or refrain from doing any further act or deed on behalf of”

the members that he “deems necessary or appropriate in his sole discretion relating to the

subject matter of this Agreement as fully and completely as such Member could do if

personally present.” Id. Mortier’s scope of authority is the same with respect to Caisson’s

former option holders, as expressly provided in the unit option termination agreements.

See Def.’s Mem. in Supp., Ex. B. Nothing in the express language of this section

reasonably indicates that Mortier’s authority to transact litigation does not include the

ability to commence a lawsuit.

       The surrounding provisions of the Unit Purchase Agreement confirm this

understanding.    Section 9.2 provides that the members will indemnify the Member

Representative “for any and all liabilities, obligations, losses, Losses, penalties, actions,

judgments, suits, costs, [and] expenses (including attorney’s fees and expenses) . . . which


                                              16
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 17 of 22




may at any time be imposed on, incurred by or asserted against the Member Representative

in any way relating to or arising out of this Agreement or any documents contemplated by

or referred to herein or therein or the transactions contemplated hereby or thereby or the

enforcement of any of the terms hereof or thereof[.]”10 (Emphasis added). Relatedly,

§ 11.9 of the agreement provides that “[i]f any action at law or in equity . . . is necessary

to enforce or interpret the terms of this Agreement or any of the other agreements

referenced herein, the prevailing Party shall be entitled to reasonable attorneys’ fees, costs

and necessary disbursements in addition to any other relief to which such Party may be

entitled.”   Read together, and absent any express limitation on the Member

Representative’s ability to bring suit, the inclusion of these terms demonstrates that the

Parties contemplated that the Member Representative might seek to enforce the Parties’

contracts.

       LivaNova argues that even if Mortier has the contractual authority to commence

litigation on behalf of Caisson’s former members and option holders, he is not a real party

in interest under Delaware law because his authority is based on a power of attorney that

does not confer upon him any interest in the rights he seeks to enforce. Def.’s Mem. in

Supp. at 10; Reply Mem. at 3–7. “As a general rule, a person who is an attorney-in-fact or


10
        To this end, the Unit Purchase Agreement provided for an account in the amount of
$500,000 to be used by the Member Representative (the “Member Representative
Reserve”) on behalf of the members “to satisfy the obligations of the Member
Representative as set forth herein and to otherwise permit the Member Representative to
perform its obligations to the Members as set forth in this Article IX.” Unit Purchase
Agreement §§ 3.1(b), 9.1(d), 9.5. At the hearing on LivaNova’s motion, Mortier argued
that the amount of the reserve would be excessive if Mortier was only authorized to perform
administrative duties and could not commence litigation.

                                             17
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 18 of 22




an agent solely for the purpose of bringing suit is viewed as a nominal rather than a real

party in interest and will be required to litigate in the name of the principal rather than in

the agent’s own name.” 6A Mary Kay Kane, Federal Practice and Procedure § 1553 (3d

ed. Apr. 2021 Update). Delaware courts have recognized that a person authorized to bring

suit solely on the basis of a power of attorney is not a real party in interest. SolarReserve,

2020 WL 4251968, at *5 (citing Laney v. Schneider Nat’l Carriers, Inc., No.

09-cv-389-TCK-FHM, 2011 WL 13096625, at *2 (N.D. Okla. Mar. 29, 2011) (collecting

federal court cases)); cf. Choi v. Kim, 50 F.3d 244, 247 (3d Cir. 1995) (concluding suit

captioned with the name of the principal “by and through” the name of the attorney-in-fact

was brought by the real party in interest). But “an agent who has an ownership interest in

the subject matter of the suit (or a power coupled with an interest) . . . is a real party in

interest.” 6A Kane, Federal Practice and Procedure § 1553.

       Here, Mortier’s appointment as Member Representative under the Unit Purchase

Agreement and unit option termination agreements imparts him with substantially broader

authority than just the ability to bring suit as an agent or attorney-in-fact. See generally

Unit Purchase Agreement § 9. Moreover, the Unit Purchase Agreement provides that

“[t]he appointment of the Member Representative shall be deemed coupled with an interest

and shall be irrevocable, and the Purchaser and any other Person may conclusively and

absolutely rely, without inquiry, upon any action of the Member Representative in all

matters referred to herein.” Id. § 9.1. Accordingly, the Unit Purchase Agreement does not

merely grant Mortier a power of attorney to exercise on behalf of Caisson’s former




                                             18
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 19 of 22




members and option holders. It also vests him with an interest in the rights he seeks to

enforce, the defining characteristic of a real party in interest.

        The conclusion that Mortier can maintain this action as the real party in interest is

supported by a number of Delaware cases arising in the context of stockholder actions, an

apt analogue. In those cases, a stockholder representative typically “is authorized to act on

a group of stockholders’ behalf as an attorney-in-fact for certain purposes delineated by the

relevant agreement.” Pryor v. IAC/InterActiveCorp, No. 6884-CS, 2012 WL 2046827, at

*4 (Del. Ch. June 7, 2012). “The contractual appointment of a shareholder representative

to bring certain actions makes that representative the real party in interest in those actions.”

Fortis Advisors LLC v. Allergan W.C. Holding Inc., No. 2019-0159-MTZ, 2020 WL

2498068, at *3 (Del. Ch. May 14, 2020). Accordingly, Delaware courts have regularly

permitted representatives to sue in their own names on behalf of other stockholders and

shareholders. The authority delegated to representatives in the relevant agreements in those

cases is not meaningfully different from that given to Mortier in the Unit Purchase

Agreement and unit option termination agreements. See, e.g, id. (denying defendant’s

request for an order requiring former stockholders to participate in discovery as real parties

in interest because merger agreement appointed plaintiff to litigate in their stead as their

“sole, exclusive, true and lawful agent, representative and attorney-in-fact . . . with respect

to any and all matters relating to, arising out of, or in connection with” the agreement);

Ballenger v. Applied Digit. Sols., Inc., No. Civ.A. 19399, 2002 WL 749162, at *10 (Del.

Ch. Apr. 24, 2002) (examining the scope of a stockholders’ representative provision in the

context of a joinder dispute); see also, e.g., S’holder Rep. Servs. LLC v. RSI Holdco, LLC,


                                               19
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 20 of 22




No. 2018-0517-KSJM, 2019 WL 2207452 (Del. Ch. May 22, 2019) (action commenced

by representative of stockholders and option holders for recovery of holdback amount);

Haney v. Blackhawk Network Holdings, Inc., No. 10851-VCN, 2016 WL 769595 (Del. Ch.

Feb. 26, 2016) (action for breach of contract, fraudulent inducement, and other related

claims brought by plaintiff as representative of selling stockholders).11

                                             C

       LivaNova last argues that, even if Mortier is entitled to bring this action on behalf

of Caisson’s former members and option holders, it must be made clear that those

individuals will be bound by any judgment in this case, either by adding them as parties or

issuing an order to that effect.12 Def.’s Mem. in Supp. at 15–18; Def.’s Reply Mem. at

1–2. Satisfaction of the requirements of Rule 17 is sufficient to address LivaNova’s

concerns about the preclusive effect of a judgment in this case because the function of Rule


11
       In light of the conclusion that Mortier is a real party in interest by virtue of his
appointment as Member Representative, it is unnecessary to address Mortier’s alternative
argument that he may sue in his own name as a real party in interest “without joining the
person for whose benefit the action is brought” because he is “a party with whom or in
whose name a contract has been made for another’s benefit.” Fed. R. Civ. P. 17(a)(1)(F);
Pl.’s Mem. in Opp’n at 15–17.
12
        LivaNova also asserts that “litigation in the names of the proper parties . . . is
important because most of the people Mortier purports to represent do not have claims
against LivaNova, or at the very least are subject to defenses that Mortier himself may not
be subject to” because option holders who were also employees signed severance
agreements that contained a waiver and release of claims. Def.’s Mem. in Supp. at 13.
That assertion implicates a number of issues beyond the scope of this motion such as
whether those individuals waived claims pertaining only to their employment or also
claims arising from the acquisition agreements. However, given that Mortier has authority
under applicable substantive law to enforce the rights of Caisson’s former members and
option holders, there is no apparent reason why he could not litigate these issues on their
behalf.

                                             20
        CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 21 of 22




17 is “to protect the defendant against a subsequent action by the party actually entitled to

recover, and to insure generally that the judgment will have its proper effect as res

judicata.” Fed. R. Civ. P. 17, advisory committee’s note to 1966 amendment. The Unit

Purchase Agreement also contains terms to this effect. Unit Purchase Agreement §§ 9.1

(“[T]he Purchaser and any other Person may conclusively and absolutely rely, without

inquiry upon any action of the Member Representative in all matters referred to herein.”),

9.2 (By their appointment of the Member Representative, the Members hereby confirm all

that the Member Representative shall do or cause to be done by virtue of his appointment

as the representative of the Members hereunder.”), 9.4 (“The Purchaser shall be entitled to

rely, and shall be fully protected in relying, upon any statements furnished to it by, and the

actions of, the Member Representative.”). Caisson’s former members and option holders,

as parties to the relevant agreements, are on notice that Mortier has been appointed to

represent their interests and act on their behalf and have ratified all actions taken in his role

as Member Representative. Any decision in this case will be binding on those individuals.

See, e.g., Ballenger, 2002 WL 749162, at *10–11 (considering similar provisions in merger

agreement appointing stockholders’ representative and concluding that defendant “ha[d]

no reason to fear inconsistent judgments” because a judgment against the stockholders’

representative would bind all former stockholders and that stockholders would not “face

prejudice[] because they chose to give this authority to the [representative] and will share

on a pro rata basis in any recovery obtained in this case”); Coughlan, 2010 WL 1531596,

at *3 & n.10 (stating the language in the agreement need not be exhaustive with respect to

binding represented parties but rather sufficient to establish the authority of the


                                               21
       CASE 0:19-cv-03140-ECT-DTS Doc. 49 Filed 06/14/21 Page 22 of 22




representative); see also Naghiu v. Inter-Cont’l Hotels Grp., Inc., 165 F.R.D. 413, 421 (D.

Del. 1996) (stating a “proper ratification” under Rule 17(a) requires the ratifying party to

“authorize continuation of the action” and “agree to be bound by the lawsuit’s result”). No

further order is necessary.13

                                         ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

ORDERED that Defendant’s Motion for Judgment on the Pleadings or in the Alternative

to Substitute Real Parties in Interest [ECF No. 26] is DENIED.


Dated: June 14, 2021                      s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




13
       To the extent that LivaNova seeks to add Caisson’s former members and option
holders as parties, such a request implicates a question of joinder under Rule 19, an issue
not addressed in the Parties’ submissions.

                                            22
